

104 HR 9000 IH: REMEDI Act
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9000IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Crow (for himself and Mrs. Trahan) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to expand and codify matters covered by diversity training in the Department of Defense.1.Short titleThis Act may be cited as the Realizing Efforts for Military Equity, Diversity, and Inclusion Act or the REMEDI Act.2.Expansion and codification of matters covered by diversity training in the Department of Defense(a)In generalChapter 101 of title 10, United States Code, is amended by inserting before section 2002 the following new section:2001.Human relations, diversity, equity, and inclusion training(a)Human relations, diversity, equity, and inclusion training(1)The Secretary shall ensure that the Secretary of a military department conducts ongoing training programs regarding human relations, diversity, equity, and inclusion for all covered individuals under the jurisdiction of the Secretary of a military department. Such training shall be tailored to specific leadership levels and local area requirements.(2)Matters to be covered by such training include the following:(A)Race relations.(B)Racism.(C)Equal opportunity.(D)Gender identity.(E)Discrimination based on gender and on gender identity.(F)Discrimination based on sexual orientation and on sexual identity.(G)Conscious and unconscious bias.(H)Hate group activity.(3)Such training shall be included in the following:(A)Initial entry and accession programs.(B)Annual refresher training.(C)Professional military education.(D)Peer education.(E)Specialized leadership training.(4)The Secretary of Defense shall ensure that unit commanders are aware of their responsibility to ensure that activity based upon discriminatory motives does not occur in units under their command.(b)Information provided to prospective recruitsThe Secretary of Defense shall ensure that a covered individual preparing to enter an officer accession program or to execute an original enlistment agreement—(1)is provided information concerning the meaning of the oath of office or oath of enlistment for service in the armed forces with regards to the equal protection and civil liberties guarantees of the Constitution; and(2)is informed that if supporting such guarantees is not possible personally for that covered individual, then that covered individual should decline to join the Armed Forces.(c)Covered individual definedIn this section, the term covered individual includes—(1)a member of the armed forces;(2)a civilian employee of the Department; and(3)a contract employee of the Department..(b)Technical and conforming amendments(1)Technical amendmentThe table of sections at the beginning of such chapter is amended by inserting before the item relating to section 2002 the following new item:2001. Human relations, diversity, equity, and inclusion training..(2)Conforming amendmentSection 571 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 10 U.S.C. 113 note) is repealed.